2015 IL App (1st) 131678

                                                                              FOURTH DIVISION
                                                                              June 25, 2015


No. 1-13-1678

THE PEOPLE OF THE STATE OF ILLINOIS,                  )                       Appeal from the
                                                      )                       Circuit Court of
       Plaintiff-Appellee,                            )                       Cook County.
                                                      )
v.                                                    )                       No. 12C220330
                                                      )
IAN CLARK,                                            )                       Honorable
                                                      )                       Garritt E. Howard,
       Defendant-Appellant.                           )                       Judge Presiding.

       JUSTICE ELLIS delivered the judgment of the court, with opinion.
       Presiding Justice Fitzgerald Smith and Justice Cobbs concurred in the judgment and
       opinion.

                                            OPINION

¶1     Defendant Ian Clark was convicted of theft for stealing a bicycle. At his jury trial, the trial

court permitted the State to introduce evidence that, four years before this case, defendant had

stolen another bicycle in the same area. According to the State, the evidence of this other crime

was relevant to prove defendant's intent and identity in the instant case.

¶2     On appeal, defendant contends that the trial court erred in admitting evidence of his prior

bicycle theft because it was not relevant to prove either his intent or identity. Instead, defendant

argues that the only relevant purpose for that evidence was to prove his propensity to steal

bicycles, which is a prohibited purpose for other-crime evidence. Defendant also contends that the

trial court erred by omitting a necessary paragraph from the jury instruction dealing with his prior

theft, which would have instructed the jury that it was up to them to weigh the evidence relating to

defendant's prior theft.
No. 1-13-1678


¶3      We agree with defendant that the trial court erred in admitting the other-crime evidence.

Evidence of defendant's prior theft did not prove his intent to commit theft or his identity in the

instant case in a permissible way. Rather, it relied on an inference that defendant possessed a

propensity to commit theft, which is prohibited under the rules of evidence. However, we also

conclude that, in light of the overwhelming evidence against defendant, that error was harmless

beyond a reasonable doubt.

¶4      We also agree that the trial court erred in delivering an incomplete version of Illinois

Pattern Jury Instructions, Criminal, No. 3.14 (4th ed. 2000) (hereinafter, IPI Criminal 4th No.

3.14). However, we conclude that this error did not rise to the level of plain error, creating a serious

risk that the jury misapplied the applicable law, considering that the jury was told that it "may"

consider the evidence of defendant's prior conviction, rather than being told that it was required to

consider it, and where other jury instructions told the jury that it could give whatever weight it

deemed appropriate to the testimony and evidence in this case. We affirm defendant's conviction.

¶5                                       I. BACKGROUND

¶6      The State charged defendant with one count of theft, alleging that defendant stole a bicycle

in Park Ridge, Illinois, in 2012. Prior to trial, the State filed a motion seeking permission to admit

evidence that defendant had stolen a bicycle in 2008. The State argued that this crime proved

defendant's intent and identity in this case. Defendant opposed the motion, arguing that the

evidence was irrelevant for any purpose other than showing defendant's propensity to steal

bicycles.

¶7      The trial court, indicating that it was "very familiar with this area of law," noted that

evidence of other crimes is inadmissible if used to establish a defendant's propensity to commit

crimes, but it is admissible for any other purpose "such as modus operandi, intent, absence of

                                                 -2-
No. 1-13-1678


mistake, et cetera." Without specifying the basis for which the evidence would be used, the trial

court then stated that the probative value of the other-crime evidence outweighed its prejudicial

effect, noting that the 2008 theft was "not too remote in time." The court granted the State's motion

to admit the evidence of the 2008 theft.

¶8      At trial, Adam Woznicki testified that he was waiting in his car in the parking lot of ATI

Physical Therapy in Park Ridge, Illinois, around 9 a.m. on May 6, 2012. Woznicki testified that he

saw defendant, whom he identified in court, walk past his car. Defendant was about 20 to 30 feet

away from Woznicki. Woznicki said that defendant had something in his hand, but he could not

see what it was. Woznicki testified that defendant rode away on a bicycle that had been locked to a

pole in front of Woznicki's car. Defendant rode the bicycle past Woznicki's car and into an alley.

Woznicki said that defendant seemed to be in a rush. After defendant had left, Woznicki saw that

the bicycle's lock "was hanging on the pole," so Woznicki assumed that defendant had cut the lock.

¶9      After losing sight of defendant, Woznicki drove around the block to try to find him.

Woznicki turned out of the ATI parking lot and up a side street, where he saw defendant "trying to

put the bike in a car." According to Woznicki, defendant was trying to remove the front tire of the

bicycle so that it would fit in a black car.

¶ 10    Woznicki circled the block and saw defendant again. Defendant, who was driving the black

car, passed Woznicki. Woznicki typed the license plate number of the black car into his cell phone,

then drove back to ATI. Woznicki testified that defendant's hair color stood out to him as unique.

Woznicki said that defendant's hair was "gray and black, like two-tone."

¶ 11    Robert Greif was the owner of the stolen bicycle. He testified that he went to ATI for

physical therapy "sometime around" 9 a.m. or 9:30 a.m. on May 16, 2012. Greif locked his bicycle

to a light post outside the building. After approximately an hour and a half of physical therapy,

                                                -3-
No. 1-13-1678


someone entered the building and said that a bicycle that had been locked outside was stolen. Greif

called the police.

¶ 12   Woznicki told the police about defendant's hair color and described him as 6 feet tall and

approximately 40 years old. Defendant also gave the police the license plate number of the black

car.

¶ 13   Detective Tony Raitano of the Park Ridge police department entered the license plate

number into a Secretary of State database, which returned information on a black Infiniti registered

to defendant. Raitano created a photo array that included defendant's picture along with five

individuals that resembled defendant.

¶ 14   On May 22, 2012, Woznicki went to the Park Ridge police department, where he viewed

the photo array. Woznicki signed an advisory form instructing him that the suspect may or may not

be in the array and that he was not required to make an identification. Woznicki looked at the array

briefly and identified defendant as the person who took the bicycle.

¶ 15   On June 27, 2012, defendant was taken into custody during an unrelated traffic stop.

Defendant was driving a 2002 black Infiniti sedan. The police did not recover the bicycle, a lock,

or any bolt cutters. Defendant was wearing glasses when he was arrested.

¶ 16   Two witnesses testified regarding the 2008 theft. Before they testified, the court instructed

the jury that the evidence would "be received on the issue[s] of the defendant's identification and

intent and may be considered *** only for [those] limited purpose[s]."

¶ 17   Francis Zurek, who was 17 years old at the time of trial, testified that his bicycle was stolen

on June 19, 2008, when he was 12 years old. Zurek parked his bicycle outside the Park Ridge

public library, locked it to a bicycle rack, and went across the street to a restaurant. After eating,

Zurek returned to the library and saw defendant riding his bicycle. Zurek said, "Sir, that's my

                                                -4-
No. 1-13-1678


bike," but defendant continued to ride away. Zurek saw a police car and flagged it down.

¶ 18   Officer Robert Evans testified that Zurek flagged him down and told him that he saw

someone steal his bicycle. Evans radioed the information Zurek gave him to other officers. Evans

soon received a call that a suspect had been apprehended nearby. Evans went to that officer's

location and saw defendant sitting on the curb in handcuffs. Evans also noticed a bicycle, a pair of

bolt cutters, and a severed cable that was still attached to the bicycle.

¶ 19   Evans brought defendant back to Zurek, and Zurek identified defendant as the man that had

stolen his bicycle. Evans testified that he brought defendant back to the Park Ridge police station,

where defendant admitted that "he cut the cable and took the bike."

¶ 20   The parties stipulated that defendant pled guilty to the theft of Zurek's bicycle on April 15,

2009. Defendant exercised his right not to present any evidence.

¶ 21   During its closing argument, the State thoroughly discussed the 2008 theft. The State said,

"The law allows you to consider that evidence [of the 2008 theft] because you are not required to

consider the evidence that you've heard in a vacuum, in a sterile environment." The State

highlighted the similarities between the 2008 and 2012 thefts, noting that "[i]t was the same item

that was taken" and that defendant "cut the locks" on the bicycles in both cases. According to the

State, these similarities "establish the defendant's clear intent in permanently depriving the victims

of the bicycle[s]." The State also argued that the similarities between the thefts "can be considered

to establish the defendant's intent and the defendant's identification."

¶ 22   At the jury instructions conference, defendant renewed his objection "to the other crimes

evidence." The State proposed IPI Criminal 4th No. 3.14, which related to its other-crime

evidence. When the court asked defense counsel if she objected to IPI Criminal 4th No. 3.14, she

responded, "We would reiterate our prior objections to the whole issue of the other crimes

                                                 -5-
No. 1-13-1678


evidence coming in." Defense counsel clarified that she was "[p]reserving that issue." The court

then granted the State's request to deliver IPI Criminal 4th No. 3.14. When instructing the jury

regarding the other-crime evidence, the court stated, "Evidence has been received that the

defendant has been involved in an offense other than that charged in the information. This

evidence has been received on the issue of the defendant's identification and intent and may be

considered by you only for that limited purpose."

¶ 23    The jury found defendant guilty of theft. The trial court sentenced defendant to four years'

incarceration. Defendant appeals.

¶ 24                                       II. ANALYSIS

¶ 25    Defendant raises two issues relating to the other-crime evidence the State presented. First,

he argues that the other-crime evidence was inadmissible because it served no relevant purpose

other than to prove his propensity to commit theft. Second, he argues that the trial court delivered

an incorrect version of IPI Criminal 4th No. 3.14, which omitted a necessary paragraph telling the

jury that it was entitled to weigh the evidence of the 2008 theft. We address each contention in

turn.

¶ 26                        A. Admissibility of Other-Crime Evidence

¶ 27    Generally, evidence that the defendant in a criminal case has engaged in other bad acts on a

different occasion is not admissible to show that the defendant has a propensity to commit crime.

Ill. R. Evid. 404(b) (eff. Jan. 1, 2011); People v. Pikes, 2013 IL 115171, ¶ 13. The law disallows

evidence of prior bad acts on this basis, not because it has no probative value, "but rather because it

has too much." People v. Manning, 182 Ill. 2d 193, 213 (1998); see also People v. Dabbs, 239 Ill.

2d 277, 284 (2010) (concern over evidence of prior bad acts is that it "proves too much"); People v.

Lenley, 345 Ill. App. 3d 399, 400 (2003) (rule against propensity evidence "bans rather persuasive

                                                 -6-
No. 1-13-1678


evidence of someone's guilt from the State's arsenal of proof"). Indeed, in a situation like this one,

where the prior bad act involved the theft of a bicycle, the same offense for which defendant was

standing trial, the law recognizes that it is a natural human reaction to think that, if defendant

committed a previous bike theft, it is more likely that he committed this bike theft. It is precisely

because that inference is so enticing that the law disallows it, because it can overshadow the jury's

consideration of other evidence. Manning, 182 Ill. 2d at 214 ("The law distrusts the inference that

because a person has committed other crimes, he or she is more likely to have committed the

current crime.”).

¶ 28    Nevertheless, evidence of prior bad acts may be admitted to prove any matter other than

propensity that is relevant to the case, including "motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident." Ill. R. Evid. 404(b) (eff. Jan. 1, 2011);

Pikes, 2013 IL 115171, ¶ 14. If the trial court is satisfied that this evidence is relevant to a material

question unrelated to propensity, and the court then determines that the probative quality of the

evidence outweighs any prejudice to the defendant, the evidence may be admitted. Manning, 182

Ill. 2d at 214. The admissibility of other-crime evidence rests within the trial court's discretion and

will not be overturned absent an abuse of that discretion. People v. Wilson, 214 Ill. 2d 127, 136

(2005); Dabbs, 239 Ill. 2d at 284.

¶ 29    In this case, the trial court allowed the State to use the evidence of the 2008 theft for two

purposes other than propensity: intent and identity. We will address each of these purposes.

¶ 30                                            1. Intent

¶ 31    Defendant contends that his prior theft was irrelevant to the issue of intent because the

thief's intent during the 2012 robbery was undisputed. Defendant notes that he did not present any

evidence that he mistakenly took the bicycle, and that the evidence unequivocally showed that the

                                                  -7-
No. 1-13-1678


thief intentionally cut the lock and took the bicycle. The State argues that it was not precluded from

producing evidence of intent simply because defendant did not challenge the State's evidence of

intent, as the State must prove intent regardless of the defense theory.

¶ 32    This court has held that other-crime evidence may not be admitted to prove intent where

the defendant's intent is not contested at trial. In Lenley, 345 Ill. App. 3d at 401-03, the State

introduced evidence that the defendant, who was on trial for burglarizing a barn, had previously

broken into other barns in the same town. At trial, the defendant's theory was that he was not the

person who burglarized the barn. Id. at 406. The court held that none of those other burglaries were

relevant to the defendant's intent because "the intent with which someone entered [the] barn simply

was not at issue." Id. at 407. Because the defendant never claimed he entered the barn without the

intent to commit a theft—he said he did not commit the crime at all—the jury "was not being asked

to wrestle with the intent *** with which the defendant entered [the] barn." Id. Thus, the other

burglaries did not help the State prove the burglar's intent. Id.

¶ 33    Similarly, in People v. Knight, 309 Ill. App. 3d 224, 225 (1999), the State introduced

evidence that the defendant, who was on trial for domestic battery, had previously threatened to

kill his girlfriend if she " 'ever slept with one of his friends again.' " The court held that this

evidence was not admissible to prove the defendant's intent because the defendant's intent was not

at issue. Id. at 227. The court noted that "the defendant did not argue that he injured [his girlfriend]

by mistake or that he lacked the requisite intent to commit the crime; rather, he testified that he was

not present when [his girlfriend] was beaten." Id.

¶ 34    Both Lenley and Knight are similar to this case. Like Lenley and Knight, defendant's intent

in this case was not at issue. The evidence undoubtedly showed that the individual who took

Greif's bicycle cut its lock, rode it away, removed its wheel, put it in a car, and drove away. The

                                                 -8-
No. 1-13-1678


only conclusion to be drawn from this evidence was that the perpetrator intended to steal Greif's

bicycle. At trial, defendant did not claim that he lacked the intent to steal the bicycle; his theory

was that he did not steal the bicycle at all. Adding evidence of the 2008 theft did not further the

State's case regarding defendant's intent.

¶ 35   The State cites People v. Heard, 187 Ill. 2d 36 (1999), for the proposition that the State can

introduce other-crime evidence relevant to intent even where the defendant does not contest the

element of intent at trial. In that case, the defendant was convicted of murdering three people: his

ex-girlfriend, Natalie; Natalie's cousin; and Natalie's new boyfriend, Kenneth. Id. The State

introduced evidence of three previous instances in which the defendant displayed his jealous

behavior, post-breakup, including stealing Natalie's clothes and attacking her when he returned

them; ramming his truck into her car; and ramming his truck into Kenneth's car, in which Natalie

was a passenger, and then firing bullets at the car. Id. at 57-58. The defendant argued that intent at

the murder trial was not at issue, because he denied being the perpetrator of the murders—and

whoever did shoot the three victims obviously intended to kill them. Id. at 60.

¶ 36   The supreme court found the evidence properly admitted, stating in part as follows:

       "[T]he other-crimes evidence was admissible to prove defendant's motive and intent to

       commit the murders. The other-crimes evidence revealed defendant's continuing hostility

       and animosity toward Natalie and Kenneth. The clothes-stealing incident served as

       evidence that defendant's motive for the murders was his anger over the break-up of his

       relationship with Natalie. It also showed defendant's intent to harm Natalie. Likewise, all

       three crimes served as evidence of defendant's intent to harm both Natalie and Kenneth."

       Id. at 59.



                                                -9-
No. 1-13-1678


¶ 37    The supreme court agreed with the defendant that it was obvious that whoever shot the

three victims intended to kill them, but the court emphasized that the State still "had to prove that

defendant was the shooter," and that the State introduced this other-crime evidence to prove

defendant's "motive and intent to kill the victims, thus providing further proof of defendant's

identity as the shooter." Id. at 60.

¶ 38    We read Heard differently than the State. Heard found the other-crimes evidence relevant

as tangible evidence of the defendant's jealousy and hurt over the breakup, which provided him

with a clear motive to kill the victims. It is true that the supreme court discussed the defendant's

"intent" in its discussion, but we do not read that language as referring to the question of “intent” in

the strict legal sense of whether the perpetrator, in firing the weapon, did or did not “intend” to

cause death or great bodily harm; we think it is clear that the court was referring more generally to

his jealousy, his overall state of mind—his motive to do harm to his ex-girlfriend and her new

boyfriend.

¶ 39    And we certainly do not read that language as authority for the proposition that the State

posits, namely, that in any case requiring proof of intent, intent is automatically deemed to be at

issue for the purposes of admitting other-crime evidence. The court never remotely suggested such

a sweeping finding. If there were any doubt about our interpretation, one need only consider a case

decided six years later by our supreme court in which it highlighted the fact that the question of

whether a defendant's intent is automatically at issue in any criminal case remained open.

¶ 40    In Wilson, 214 Ill. 2d at 137, the Illinois Supreme Court reviewed the case law from across

the country on this issue, noting that, "[i]n cases involving specific-intent crimes, some courts hold

that intent is automatically at issue for purposes of deciding whether to admit other-crimes

evidence, regardless of whether the defendant has made intent an issue in the case," while noting

                                                 - 10 -
No. 1-13-1678


that "[o]ther courts have taken the opposite approach." Id. Ultimately, the court did not take a

position on this split of authority, because it found that, in the case before it, defendant had placed

his intent at issue by arguing that he did not intend to touch the victim in a sexual way. Id. at

137-38. Wilson does not support the notion that defendant's intent was automatically at issue in this

case.

¶ 41    Absent direction from our supreme court, we are unwilling to adopt a bright-line rule that

intent is automatically at issue in any case where specific intent is an element of the crime. The

facts of this case are a perfect example of why. The crime with which defendant was charged was

a specific-intent crime. See 720 ILCS 5/16-1(a)(1) (West 2012); People v. Washington, 375 Ill.

App. 3d 243, 257 (2007); People v. Dressler, 317 Ill. App. 3d 379, 387-88 (2000). But nobody

could plausibly claim that intent was a contested issue at trial. Whoever stole the bike in this case

cut the lock, rode it away, removed the front wheel, shoved it into the trunk of a car, and drove that

car away. Of course that person intended to steal the bike. Defendant was not arguing that his theft

was merely negligent or reckless, or that he intended to return it—he said he was not the thief at all.

¶ 42    Moreover, even if we did adopt a bright-line rule that intent is automatically at issue in this

specific-intent crime, we would still fail to see how the 2008 crime was relevant to defendant’s

intent in stealing the bike in question in 2012. The 2008 theft was unrelated to the 2012 theft. The

fact that he stole someone else’s bike four years earlier does not move the needle one inch toward

the conclusion that his theft in 2012 was intentional, as opposed to accidental or a

misunderstanding. The only way it would be relevant—the only way to connect defendant’s intent

in the 2008 theft to his intent in the 2012 theft—is through a propensity inference: because

defendant intended to steal a bike in 2008, it is more likely he intended to steal this one in 2012.

That is the very inference the State is not allowed to present.

                                                - 11 -
No. 1-13-1678


¶ 43   Though not binding on this court, we note the decision in State v. Sullivan, 679 N.W.2d 19,

29 (Iowa 2004), where the Iowa Supreme Court held that, in a trial for possession of narcotics with

intent to deliver, the State could not introduce evidence that the defendant had previously been

convicted of dealing drugs because "[t]he State's inherent argument for admitting the evidence was

based on the character theory that if [the defendant] entertained the intent to deliver during a

similar prior incident, he probably harbored the same intent at the time of the charged offense." As

in Sullivan, the State here attempted to introduce evidence that defendant likely harbored the same

intent to steal in 2012 that he did in 2008. This argument relies on an impermissible inference that

defendant possessed a propensity to steal.

¶ 44   The State cites People v. Brown, 194 Ill. App. 3d 958 (1989), but that case is

distinguishable. In Brown, the defendant was charged with attempted burglary. Id. at 961.

According to the State's evidence, defendant was driving a car for an accomplice, who attempted

to open the window of a home with a screwdriver. Id. At trial, the State introduced evidence that

defendant's car was at the scene of another burglary "that occurred around the same time" and

approximately 4½ blocks from the scene of the attempted burglary. Id. at 962. The court held that

this evidence properly proved the defendant's identity and intent. Id. at 968. With respect to the

defendant's intent, the court noted that the defendant "had burglarized another nearby home and

used the same general procedure." Id.

¶ 45   Brown is distinct from this case because the other burglary in Brown occurred at nearly the

same time and location as the charged offense; it was part of a pattern of crime that same night.

Thus, the other-crime evidence showed the defendant's intent that night; it did not depend on an

inference that the defendant possessed a general predisposition to commit crime because of a

similar crime he committed four years earlier, as is the case here.

                                               - 12 -
No. 1-13-1678


¶ 46   The State contends that evidence of another offense may be admissible to prove intent

whenever there are "general areas of similarity" between the other offense and the charged offense.

That statement is true but incomplete. While "general areas of similarity" are necessary to admit

other-crime evidence under the intent exception—or, for that matter, any other exception to the bar

on other-crime evidence—that is not the sole criterion for its admission. See People v. Illgen, 145

Ill. 2d 353, 372 (1991) ("It is well established that evidence of another offense may be used only

when the other offense has some threshold similarity to the crime charged."). Rather, the other

crime must share general areas of similarity with the charged offense and be relevant to the

defendant's intent. Otherwise, any similar offense would be admissible in any case where the State

was required to prove intent, and the intent exception would swallow the rule prohibiting the

admission of other-crime evidence.

¶ 47   Defendant's 2008 theft had no bearing on the issue of his intent in 2012. Defendant did not

contest intent at trial, and even if intent had been at issue at trial, evidence of the 2008 theft would

not have been relevant to that issue. The trial court erred in admitting this evidence on this basis.

¶ 48                                          2. Identity

¶ 49   The trial court also found that the 2008 theft was relevant to prove defendant's identity.

There is no question that identity was at issue in this case, because defendant denied being the

perpetrator of the crime. People v. Allen, 335 Ill. App. 3d 773, 780 (2002); People v. Biggers, 273

Ill. App. 3d 116, 124 (1995).

¶ 50   The identity exception to the bar on other-crime evidence works in two ways. In the first

way, another crime may be used to prove the defendant's identity "by 'link[ing] the defendant to the

offense at issue through some evidence, typically an object, from another offense.' " People v.

Martin, 2012 IL App (1st) 093506, ¶ 35 (quoting People v. Quintero, 394 Ill. App. 3d 716, 727

                                                 - 13 -
No. 1-13-1678


(2009)). For example, where the defendant uses a firearm in one offense and the State has evidence

that the same firearm was used in a subsequent offense, evidence of the first offense may be

introduced to prove that the defendant committed the second offense. See, e.g., People v. Coleman,

158 Ill. 2d 319, 335 (1994); People v. Richardson, 123 Ill. 2d 322, 339-40 (1988); Martin, 2012 IL

App (1st) 093506, ¶ 38.

¶ 51   In this case, neither the State nor the trial court articulated a piece of evidence linking the

2008 theft to the 2012 theft. From our review of the record, there was no common piece of

evidence between the two crimes. Thus, the 2008 theft could not establish defendant's identity

under the first approach.

¶ 52   The second way the State may use the identity exception is by proving a defendant's modus

operandi. People v. Robinson, 167 Ill. 2d 53, 64-65 (1995). Under this theory, the State relies "on

an inference that a distinctive pattern of criminal activity earmarks the crimes as the work of a

particular individual or group." Id. at 65. In other words, because the crimes are committed in the

same unique way or with the same characteristic signature, it is more likely that the same person

committed each of them.

¶ 53   When using other-crime evidence to establish a defendant's modus operandi, there must be

a " 'strong and persuasive showing of similarity' " between the charged crime and the other-crime

evidence. Id. (quoting People v. Tate, 87 Ill. 2d 134, 141 (1981)). The offenses "must share such

distinctive common features as to earmark both acts as the handiwork of the same person." Illgen,

145 Ill. 2d at 373. The degree of similarity required to introduce other-crime evidence under the

modus-operandi or common-design exceptions is higher than for any of the other exceptions.

Wilson, 214 Ill. 2d at 140-41; People v. Cruz, 162 Ill. 2d 314, 349 (1994). Nevertheless, some



                                               - 14 -
No. 1-13-1678


dissimilarities between the offenses does not mean that a modus operandi cannot be shown. People

v. Taylor, 101 Ill. 2d 508, 521 (1984).

¶ 54    People v. Miller, 254 Ill. App. 3d 997 (1993), is indicative of the level of similarity

necessary to establish modus operandi. There, the defendant was charged with residential burglary

after he and his accomplices posed as repairmen and stole money from an elderly woman's house.

Id. at 998-99. The trial court admitted evidence of two prior incidents where the defendant and his

accomplices had performed similar burglaries. Id. at 1000-02. The court held that the evidence of

the crimes was sufficiently similar and distinctive to establish the defendant's modus operandi. Id.

at 1013. The court noted that all of the burglaries occurred in the same town, in the apartments of

elderly women, within a four-month period. Id. Critically, in each case, the defendant and his

accomplices "entered the apartment under the guise of doing some kind of repair work," then

distracted the victim while another accomplice took the money. Id. The court stated, "While we

acknowledge that access to a residence is often gained by posing as a repairman, we do not think

that the similarities in this case are of the type common to most residential burglaries." Id.

¶ 55    By contrast, People v. Allen, 335 Ill. App. 3d 773 (2002), shows how crimes that appear

similar may not be similar enough to establish a modus operandi. In Allen, the State's evidence

showed that the defendant followed a 14-year-old girl in his purple truck as she walked home from

school in Springfield. Id. at 774-75. The defendant exited his truck, told the girl to "come here,"

then put a knife to her throat. Id. at 775. He put her in his truck, told her that he would not hurt her,

and ultimately dropped her off near her house. Id. The State introduced evidence that, nearly 10

years earlier, defendant committed a similar crime in Springfield. Id. at 776. In that case, the

defendant followed a 19-year-old woman walking home from work. Id. He pulled up behind her in

a maroon and silver sedan, put a knife to her throat, and ordered her to get in the car. Id. In the car,

                                                 - 15 -
No. 1-13-1678


the defendant told her he would not hurt her. Id. The defendant then drove the woman to a wooded

area where he sexually assaulted her and ultimately let her go. Id.

¶ 56   The court in Allen held that the two crimes were too dissimilar to establish the defendant's

modus operandi. Id. at 781. The court noted that there were no distinctive characteristics about the

abductions that would show that they were the work of the same person. Id. Instead, the court

found that "most of the similarities [were] general in nature, i.e., using a knife to force an

individual who is walking alone into a vehicle." Id. The court also noted that the offenses were

substantially dissimilar because one case involved a sexual assault while the other did not. Id.

¶ 57   This case more closely resembles Allen than Miller. Like Allen, the offenses occurred

several years apart. Unlike Miller, where the defendants posed as repairmen, defendant did not use

any distinctive method to commit the crime. To the contrary, the two bicycles were stolen in one of

the most generic ways imaginable: an individual cutting the lock on a bicycle and riding away on

it. The characteristics of the bicycle thefts were even less distinctive than the two crimes in Allen,

where the defendant approached young, walking, female victims in his car and used a knife to

threaten them. Indeed, the 2008 theft was not in the same location and did not involve similar

victims: Zurek was a 12-year-old boy whereas Greif was an adult.

¶ 58   The State highlights several similarities between the 2008 theft. The State notes that both

Zurek's and Greif's bicycles were stolen with "the same method, in the same area, and from

helpless victims." However, as we explained above, nothing about the thief's methods in the 2008

or 2012 thefts was distinctive. Moreover, in the 2012 theft, the perpetrator made his getaway in a

car, whereas defendant tried to get away on Zurek's bicycle in 2008. While the bicycles were stolen

in the same general area, the fact that two bicycle thefts occurred in the same place four years apart

would not justify a finding of modus operandi. Finally, we fail to see the similarity between the

                                                - 16 -
No. 1-13-1678


victims in the 2008 and 2012 thefts. Zurek was a 12-year-old boy who locked his bicycle at the

library while he got a sandwich. Greif was an adult man who locked his bicycle outside of his

physical therapy facility. There was no evidence that defendant targeted Zurek for his age or Greif

for his physical ailment. To the contrary, the most ready explanation is that the thief targeted these

two victims because they left bicycles unattended in a public place.

¶ 59   The State also contends that the 2008 theft was relevant to proving defendant's identity

because the testimony of the witnesses to the 2008 theft "bolster[ed] Woznicki's identification" of

defendant as the 2012 thief. Like the State's argument regarding intent, this argument must fail

because it relies upon a propensity inference. Woznicki was not a witness to the 2008 theft. Nor

were Zurek and Evans witnesses to the 2012 theft. Thus, it is impossible for these witnesses to

directly bolster each other's identifications. This is just the propensity inference cloaked in an

“identity” argument—the fact that defendant committed the 2008 bike theft “bolsters” the

conclusion that that he committed the 2012 bike theft.

¶ 60   The State cites People v. Johnson, 368 Ill. App. 3d 1146 (2006), in support of its argument

that the testimony regarding the 2008 theft served to bolster Woznicki's identification of defendant

in the 2012 case. In Johnson, the defendant broke into a husband and wife's apartment and shot

them. Id. at 1150. The evidence showed that "within hours" of the charged shooting (id. at 1156),

the defendant had committed a series of other shootings, all for the purpose of avenging the death

of his cousin. Id. at 1152-53. The shooting for which he was standing trial involved people who

were "total strangers" but who lived directly below the defendant's intended target; the State's

theory, in other words, was that the defendant had found the right apartment but the wrong floor

and ended up shooting people he did not know. Id. at 1156. Identity was disputed at trial because

the defendant said he did not shoot the couple and they misidentified him as the shooter. The

                                                - 17 -
No. 1-13-1678


appellate court found that evidence of the other shootings was relevant to prove the continued

narrative of the shootings, as well as defendant's common scheme, motive, and intent. Id. at

1155-58. The court also found the evidence relevant to identity because, without the background

information on the defendant's vigilante mission that day, the State would be hard-pressed to

explain why defendant barged into an apartment of people he did not know and opened fire, and

the evidence further "bolster[ed] the [victims'] identification of defendant as their assailant." Id. at

1158.

¶ 61    This case bears little resemblance to Johnson. In Johnson, the victims' identifications of the

defendant bolstered one another because the defendant was engaged in one continuous series of

shootings related to his cousin's death. There was no propensity inference to draw in Johnson

because the defendant was engaged in one course of conduct throughout a single day and for a

single purpose. Here, the 2008 and 2012 bicycle thefts were not part of a series of related events.

They occurred at different times, in different places, and involved unrelated victims.

¶ 62    The trial court erred in introducing evidence of defendant's 2008 theft to prove identity.

The 2008 theft did not share any piece of evidence with the 2012 theft that would link defendant to

both offenses, and the offenses were not so distinctive and similar to one another to establish a

modus operandi. We conclude that the trial court abused its discretion in admitting the evidence of

the 2008 theft. We now turn to whether that error requires reversal.

¶ 63                                      3. Harmless Error

¶ 64    Having found that the trial court abused its discretion in admitting evidence of the 2008

theft, we must consider whether that error requires a new trial. The State contends that any error

was harmless because the evidence against defendant was overwhelming.



                                                 - 18 -
No. 1-13-1678


¶ 65    "The erroneous admission of evidence of other crimes carries a high risk of prejudice and

ordinarily calls for reversal." People v. Lindgren, 79 Ill. 2d 129, 140 (1980). However, where the

error is harmless beyond a reasonable doubt, reversal is not required. People v. Cortes, 181 Ill. 2d

249, 285 (1998). In deciding whether the admission of other-crime evidence is harmless beyond a

reasonable doubt, we must ask whether the other-crime evidence was "a material factor in [the

defendant's] conviction such that without the evidence the verdict likely would have been

different." Id. "If the error is unlikely to have influenced the jury, admission will not warrant

reversal." Id.

¶ 66    We agree with the State that, in this case, the trial court's erroneous admission of the 2008

theft was harmless beyond a reasonable doubt. On the date of the offense, Woznicki saw defendant

three separate times in broad daylight from short distances. Crucially, Woznicki took down

defendant's license plate number, which permitted the police to obtain defendant's name. And

Woznicki identified defendant in a photo array which the police compiled based on the

information Woznicki had given them. None of the State's evidence was significantly impeached

or undermined. We acknowledge that the State relied on the other-crime evidence extensively in

its closing argument, exacerbating its prejudicial effect. However, in light of the overwhelming

evidence against defendant—particularly the fact that Woznicki obtained his license plate

number—we cannot say that the jury's verdict would have been any different had the State not

relied upon the improper other-crime evidence.

¶ 67    Defendant acknowledges the damaging effect of the license-plate evidence, but argues that

a rational jury "could have concluded that Woznicki mistakenly took down the wrong license

plate, thinking it was the same man driving who[m] he saw take the bike." We think this possibility

is remote, at best. It is highly unlikely that, at the same time the thief was putting Greif's bicycle in

                                                 - 19 -
No. 1-13-1678


his car, defendant, who happened to resemble the thief, drove by in a similar-looking car. It is even

more unlikely that Woznicki made a typo when taking down the license plate, as it matched

defendant, whom Woznicki identified as the thief. Defendant's hypotheses are not sufficiently

plausible to create a reasonable doubt regarding the result of his trial.

¶ 68                                B. IPI Criminal 4th No. 3.14

¶ 69    Defendant also contends that the trial court erred in omitting a paragraph of IPI Criminal

4th No. 3.14, which would have instructed the jury that it was for them to determine whether

defendant committed the 2008 theft and, if so, what weight should be assigned to that evidence.

The State contends that defendant forfeited this error by failing to object to the inclusion of the

instruction.

¶ 70    In order to preserve a challenge to a jury instruction on appeal, the defendant must object to

the instruction at trial and include the error in his posttrial motion. People v. Mohr, 228 Ill. 2d 53,

64-65 (2008). Here, defendant did not do either. At the jury instruction conference, defendant

renewed his objection to the admission of the other-crime evidence; he did not draw the trial

court's attention to the erroneous other-crime jury instruction. Similarly, his motion for a new trial

challenged the admission of the other-crime evidence, not the instruction. Defendant has forfeited

this issue.

¶ 71    One of the principles underlying the forfeiture doctrine is that the failure to raise claims

before the trial court deprives it of the chance to correct the error immediately. People v.

McLaurin, 235 Ill. 2d 478, 488 (2009). Here, had defense counsel called the absence of the third

paragraph of this jury instruction to the trial court’s attention, we have little doubt that the court

would have corrected the oversight on the spot.



                                                - 20 -
No. 1-13-1678


¶ 72    Defendant argues that, regardless of his forfeiture, the error in the jury instruction was

plain error requiring reversal. When deciding whether an unpreserved error rises to the level of

plain error, our first step is to determine whether any error occurred at all. People v. Thompson,

238 Ill. 2d 598, 613 (2010). Thus, we first determine whether the trial court erred in omitting a

paragraph from IPI Criminal 4th No. 3.14.

¶ 73    IPI Criminal 4th No. 3.14 contains three paragraphs. The first paragraph informs the jury

that it has heard evidence that the defendant has been involved in another offense or conduct other

than the alleged offense. IPI Criminal 4th No. 3.14. The second limits the jury's consideration of

that evidence to the purpose for which it has been introduced, e.g., motive, intent, identity, or any

other purpose. Id. The third paragraph, the one missing from the instruction in this case, as

applicable to this case would have stated as follows: "It is for you to determine whether the

defendant was involved in that offense and, if so, what weight should be given to this evidence on

the issues of intent and identity." Id. According to the Committee Note to IPI Criminal 4th No.

3.14, this third paragraph "makes clear to the jury that the limited evidence which is the subject of

this instruction is still to be weighed by them; they are free to accept or reject it as they see fit." IPI

Criminal 4th No. 3.14, Committee Note. Moreover, the Committee Note states that, "[w]henever

this instruction is given, all three paragraphs (in whatever form is applicable) must be given to the

jury." Id.

¶ 74    In this case, the trial court's version of IPI Criminal 4th No. 3.14 did not include the third

paragraph. As the instruction itself makes clear, all three paragraphs of the instruction must be

given. Moreover, Illinois Supreme Court Rule 451(a) (eff. Apr. 8, 2013) provides that a trial court

must give the applicable IPI for an issue, unless the court determines that the IPI does not

accurately state the law. The trial court made no such finding. From the record, we can discern no

                                                  - 21 -
No. 1-13-1678


reason for omitting the third paragraph. Thus, we conclude that the trial court erred in delivering an

incomplete version of IPI Criminal 4th No. 3.14.

¶ 75    We now turn to whether the trial court's omission of the third paragraph of IPI Criminal 4th

No. 3.14 constitutes plain error. Plain error occurs in two scenarios: (1) where " 'a clear or obvious

error occurred and the evidence is so closely balanced that the error alone threatened to tip the

scales of justice against the defendant, regardless of the seriousness of the error' "; or (2) where " 'a

clear or obvious error occurred and that error is so serious that it affected the fairness of the

defendant's trial and challenged the integrity of the judicial process, regardless of the closeness of

the evidence.' " People v. Thompson, 238 Ill. 2d 598, 613 (2010) (quoting People v. Piatkowski,

225 Ill. 2d 551, 565 (2007)).

¶ 76    While defendant argues that we should reverse his conviction "under either prong of plain

error," he only discusses the second prong of plain error. We will thus focus only on the second

prong. See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013); People v. Ramirez, 402 Ill. App. 3d 638, 644

(2010) (points not argued on appeal are forfeited). We note that, even if defendant did discuss the

first prong of plain error, we would find that the evidence in this case was not closely balanced. To

the contrary, as we discussed above, the evidence against defendant was overwhelming.

¶ 77    When an error is made regarding jury instructions, the error constitutes plain error under

the second prong where it "creates a serious risk that the jurors incorrectly convicted the defendant

because they did not understand the applicable law, so as to severely threaten the fairness of the

trial." People v. Sargent, 239 Ill. 2d 166, 191 (2010). Defendant argues that such a "serious risk"

existed here where the jury was not told that it could assign the other-crime evidence whatever

weight it wanted. According to defendant, this error is worse because the omission of the third



                                                 - 22 -
No. 1-13-1678


paragraph of IPI Criminal 4th No. 3.14 "implicitly instructed [the jury] that it had to consider the

prior crime evidence as relevant to [his] identity and intent." (Emphasis in original.)

¶ 78    Defendant cites People v. Johnson, 2013 IL App (2d) 110535, in support of his contention.

In Johnson, the defendant was charged with two fairly distinct offenses—unlawful possession of a

weapon by a felon and domestic battery. Id. ¶¶ 4-5. The trial court permitted the State to present

evidence that defendant had committed prior incidents of domestic battery in order to show his

propensity to commit domestic battery. Id. ¶¶ 7, 9-10; see also 725 ILCS 5/115-7.4 (West 2010)

(permitting propensity evidence in domestic violence cases). The parties also stipulated that the

defendant had been convicted of a felony for purposes of the unlawful possession of a weapon

charge. Johnson, 2013 IL App (2d) 110535, ¶ 29. The trial court instructed the jury that it could use

the parties' stipulation regarding the felony " 'like any other evidence in this case' " in reaching its

verdict. Id. The trial court also delivered a version of IPI Criminal 4th No. 3.14, which said that the

jury could use the other-crime evidence " 'on the issues of [the] defendant's intent, motive, design,

knowledge, absence of mistake, and propensity.' " Id. ¶ 69.

¶ 79    On appeal, the court held that the trial court erred in failing to tailor IPI Criminal 4th No.

3.14 based upon the different uses of the different other-crime evidence. Id. ¶ 75. The court noted

that, in the unlawful-possession case, the jury should not have considered the prior domestic

violence incidents for propensity. Id. And in the domestic-battery case, the jury should not have

considered defendant's prior felony conviction. Id. The court further held that this error constituted

second-prong plain error, because it undermined the defendant's right to a fair trial. Id. ¶ 76.

¶ 80    Defendant argues that this case, like Johnson, involves a defective version of IPI Criminal

4th No. 3.14. But the error in this case is much less egregious than in Johnson. In Johnson, the

instructions improperly told the jury to consider the other-crime evidence for purposes of both

                                                 - 23 -
No. 1-13-1678


charges, which were erroneously tried at the same time (id.), when it should have limited the jury's

consideration of the other-crime to the respective charges to which they were admissible. Here,

there was no improperly-joined charge. Moreover, the erroneous version of IPI Criminal 4th No.

3.14 in this case did not expressly tell the jury to consider the evidence for propensity, like the

instruction in Johnson. Thus, the instruction in this case did not contain an affirmative

misstatement of the law; it was simply incomplete.

¶ 81   We also disagree with defendant's claim that, by omitting the third paragraph of IPI

Criminal 4th No. 3.14, the trial court implicitly told the jury that it was required to accept the

other-crime evidence. The trial court's instruction told the jury that it "may" consider the

other-crime evidence for purposes of intent and identity. Another instruction informed the jury that

its duty was to determine the facts from the evidence in the case. Yet another told the jury that it

could give whatever weight it deemed appropriate to the testimony of witnesses in the trial, which

obviously would include the testimony given by the witnesses to the 2008 bike theft. Nowhere in

the instructions was the jury told that it was required to accept the other-crime evidence and give it

full weight.

¶ 82   While the trial court erred in failing to instruct the jury that it could weigh the other-crime

evidence, that error did not create a serious risk that the jury misapplied the law. The jury was told

that it "may" consider the other-crime evidence and that, as the trier of fact, it was responsible for

determining the facts and holding the State to the burden of proof beyond a reasonable doubt. We

conclude that, in this case, the omission of the third paragraph of IPI Criminal 4th No. 3.14 did not

create a serious risk that the fairness of defendant's trial was jeopardized.

¶ 83                                     III. CONCLUSION



                                                - 24 -
No. 1-13-1678


¶ 84    For the reasons stated above, we affirm defendant's conviction. The trial court erred in

admitting improper other-crime evidence and in failing to give the jury a complete version of IPI

Criminal 4th No. 3.14. However, the admission of the other-crime evidence was harmless beyond

a reasonable doubt because of the overwhelming evidence against defendant, and the incorrect

instruction did not rise to the level of plain error.

¶ 85    Affirmed.




                                                  - 25 -